This appeal is from a decree dismissing a bill of complaint seeking to restrain the levy of taxes for bond service in the City of Clermont. The levy is resisted because it is alleged to be confiscatory and in violation of Section Ten of ArticleNine, Constitution of Florida.
Even if not barred by laches the bill was properly dismissed because of insufficient allegations and showing to enable this Court to consider and properly adjudicate either one of these questions.
In this situation the decree below must be and is hereby affirmed.
Affirmed.
BUFORD, C.J., AND WHITFIELD, TERRELL AND DAVIS, J.J., concur.
ELLIS, J., dissents.
BROWN, J., not participating.